Citation Nr: 0837602	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
hearing loss and PTSD.

Subsequent to issuance of the January 2008 Supplemental 
Statement of the Case (SSOC), the veteran submitted 
additional evidence which was not considered by the RO. The 
veteran, through his representative, has waived RO 
consideration of this evidence in a September 2008 
submission. As such, the Board may consider the appeal. 38 
C.F.R. § 20.1304.

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in March 2006 at the RO.  Transcripts 
of these proceedings have been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

a. PTSD

The veteran contends that his PTSD stems from a flight deck 
accident that occurred while he was stationed on the USS 
Enterprise (CVN-65).  See, e.g., PTSD Questionnaire, April 
2004; Notice of Disagreement, March 2005.  Specifically, the 
veteran asserts that a petty officer walked into the 
propellers of an E-2 Hawkeye and got his body mutilated, and 
that the veteran had to help clean up the accident 
afterwards, which included picking up the body parts and 
wiping up blood.  

During the pendency of the veteran's PTSD claim, the history 
of the Enterprise naval fighting ship was obtained from the 
website of the Naval Historical Center.  See 
http://www.history.navy.mil/danfs/e4/enterprise-viiif.htm.  A 
printed copy of this history has been associated with the 
claims file.  According to the Naval Historical Center, on 
November 2, 1987, the Enterprise suffered the loss of Petty 
Officer 2nd Class Marble (Air Department) in a flight deck 
accident (E-2 Hawkeye propeller).  The veteran's service 
personnel records confirm that he served on the USS 
Enterprise (CVN-65) from November 1986 to July 1990.  His 
enlisted performance records indicate that he received an 
administrative warning on November 2, 1987 while stationed on 
the USS Enterprise.  Although the details of this 
administrative warning are unknown, it is noteworthy that the 
warning was issued on the same day as the day on which the 
flight deck accident, i.e., the veteran's stressor, took 
place.  Given that the flight deck accident is documented in 
the history of the USS Enterprise and the veteran's service 
personnel records confirm that he was stationed on the ship 
during the accident, the Board finds that the record contains 
sufficient evidence to verify the veteran's claimed stressor. 

As the veteran's stressor is verified by the evidence of 
record, a VA psychiatric examination is required to determine 
whether a diagnosis of PTSD is warranted based on the 
verified stressor.  

b. Hearing Loss

The veteran contends that he has a bilateral hearing loss 
disability as a result of in-service noise exposure.  In 
conjunction with this claim, the veteran was provided a VA 
audiological examination in December 2004.  Thereafter, in 
his March 2005 notice of disagreement, the veteran requested 
a new examination, stating his belief that the previous 
examination was inaccurate and did not provide a true picture 
of his disability.  

The Board agrees that a new audiological examination is 
warranted.  Following a review of the audiometric studies in 
the veteran's service medical records, the Board observes 
that these audiometric results are indicative of some level 
of diminished hearing during service.  As the examiner who 
conducted the December 2004 VA examination did not account 
for this factor in rendering his opinion, the Board finds it 
necessary to remand this issue to schedule the veteran for a 
new VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the veteran 
for a VA psychiatric examination to 
assess the current nature and etiology of 
his PTSD.  The entire claims folder must 
be made available to the examiner prior 
to the examination.  The examiner must 
note in the examination report that the 
claims folder was reviewed in conjunction 
with the examination.  The examiner 
should render an opinion as to whether 
the veteran has PTSD based on the DSM-IV 
criteria and, if so, whether the PTSD is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to the veteran's verified 
stressor, the November 2, 1987 flight 
deck accident, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  The 
examiner should provide a complete 
rationale for any opinion provided.

2. In addition, the AOJ should schedule 
the veteran for a new VA audiological 
examination to assess the current nature 
and etiology of his bilateral hearing 
loss.  The entire claims folder must be 
made available to the examiner prior to 
the examination.  The examiner must note 
in the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  The examiner should 
discuss the audiometric studies reflected 
in the veteran's service medical records 
and render an opinion as to whether the 
veteran's current hearing loss is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result 
of in-service noise exposure, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability).  
The examiner should provide a complete 
rationale for any opinion provided.

3.  Thereafter, the AOJ should 
readjudicate the claims for service 
connection for PTSD and a bilateral 
hearing loss disability.  If the benefit 
sought on appeal is not granted, the 
veteran should be furnished an SSOC and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




